UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 05/31/16 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for those series, as appropriate. Dreyfus MLP Fund Dreyfus Select Managers Small Cap Value Fund Dreyfus U.S. Equity Fund Global Stock Fund International Stock Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus U.S. Equity Fund SEMIANNUAL REPORT May 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 13 Notes to Financial Statements 17 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus U.S. Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Equity Fund, covering the six-month period from December 1, 2015 through May 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. A choppy U.S. economic recovery generally has remained intact. New job creation, declining unemployment claims, improved consumer confidence, and higher housing prices have supported an economic expansion that so far has lasted seven years. In response, the Federal Reserve Board raised short-term interest rates in December 2015 for the first time in nearly a decade. Broad measures of U.S. stock and bond market performance exhibited heightened volatility on their way to posting relatively mild gains or losses for the reporting period overall. On the other hand, the global economy has continued to struggle with persistently slow growth despite historically aggressive monetary policies as weak demand, volatile commodity prices, and the lingering effects of various financial crises took their toll. These developments proved especially challenging for financial markets in early 2016, but stocks and riskier sectors of the bond market later rallied to recoup some of their previous losses, and high-quality sovereign bonds mostly benefited from falling interest rates. While we are encouraged by the recent resilience of the financial markets, we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the months ahead. We encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2015 through May 31, 2016, as provided by Charlie Macquaker, Roy Leckie, Jane Henderson and Rodger Nisbet of Walter Scott & Partners Limited (Walter Scott), Sub-investment adviser Fund and Market Performance Overview For the six-month period ended May 31, 2016, the Dreyfus U.S. Equity Fund’s Class A shares achieved a return of 3.84%, Class C shares returned 3.45%, Class I shares returned 3.97%, and Class Y shares returned 4.00%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International USA Index (“MSCI USA Index”), achieved a 1.24% return over the same period . 2 U.S. equities produced mildly positive total returns during the reporting period, masking heightened market volatility. Favorable security selections in the health care and industrials sectors enabled the fund to outperform its benchmark. The Fund’s Investment Approach The fund seeks long-term real returns by investing in stocks of companies that are located in the United States. When selecting stocks, Walter Scott seeks companies with fundamental strengths that indicate the potential for sustainable growth. The firm focuses on individual stock selection through extensive fundamental research. Candidates are initially selected for research if they meet certain broad absolute and trend criteria. Financial statements are analyzed in an effort to identify the nature of their cash generation and to understand the variables that add value to their businesses. Companies meeting the financial criteria are subjected to a detailed investigation of their products, costs and pricing, competition, industry position, and outlook. Steep Market Decline Followed by Robust Rally U.S. stocks proved choppy over the final weeks of 2015 as investors anticipated and then responded to an increase in short-term interest rates. Moreover, investors reacted negatively to disappointing economic data in Europe and Japan despite aggressively accommodative monetary policies in both regions. The market’s slide intensified in January, when China reported sluggish economic activity, commodity prices plummeted, and investors worried about the potential impact of additional U.S. rate hikes on the global economy. In mid-February, investor sentiment began to improve in response to stabilizing oil prices, additional easing measures from the European Central Bank and China, and indications that U.S. interest rates would rise more gradually than previously feared. However, volatility proved to be a recurring feature of the investment environment, and investors’ spirits were dampened in late April by mixed corporate earnings reports. The market’s advance resumed in May, enabling the MSCI USA Index to post a modestly positive total return for the reporting period overall. Outperformance driven by stock selection As it is designed to do, the fund held up relatively well during the market downturn early in the reporting period, but it began to lag market averages when stocks subsequently rallied. Nonetheless, the fund outperformed its benchmark for the reporting period overall. The fund’s security selection strategy produced especially favorable results in the health care sector, which contained three of the fund’s top five contributors for the period. Medical devices maker C.R. Bard reported double-digit growth for most of its subsidiaries amid strong demand from the emerging markets. Robotic surgery specialist Intuitive Surgical saw rising demand for its equipment used to perform minimally invasive medical procedures, and the company increased 3 DISCUSSION OF FUND PERFORMANCE (continued) its sales growth forecast. Medical technology company Stryker achieved strong sales of a knee replacement implant, which drove sales growth in the United States. The fund’s positions in the industrials sector generally benefited from signs of improving sentiment towards the equipment-and-supplies distribution industry, which triggered a rebound for holdings such as MSC Industrial Direct, Cl. A, Fastenal and W.W. Grainger. In addition, industrial and construction materials supplier Fastenal advanced in anticipation of recovering demand from its customers in the energy production industry. The fund’s relative performance was further bolstered by lack of exposure to the struggling financials sector, and the fund did not own consumer electronics giant Apple at a time when the company experienced slowing smartphone sales. On a more negative note, several holdings produced disappointing results during the reporting period. Biotechnology firm Gilead Sciences was hurt by weaker-than-expected results in its Hepatitis C franchise. Despite coffee retailer Starbucks reporting strong same-store-sales figures, these fell short of analysts’ expectations. Whilst footwear maker Nike, Cl. B posted positive quarterly returns and signs of strong brand momentum, the company has struggled with greater competitive pressures from rivals Adidas and Under Armour. Electronic components manufacturer TE Connectivity struggled with weaker order growth in China. A More Selective Investment Environment In our view, the market transition that began in mid-February is likely to cause investors to turn their primary focus away from macroeconomic influences and toward underlying market and business fundamentals. This shift should prove advantageous for active investment managers who seek stocks of high-quality companies with sustainable earnings growth, strong market positions, and the ability to withstand macroeconomic headwinds. Our conviction today rests on the outlook for the companies held, but we do also believe that the case for active investment and stock selection is also stronger today than it has been for some time. June 15, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2017, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, Class A and Class C returns would have been lower. 2 SOURCE: Lipper Inc. – Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International USA (MSCI USA) Index is an unmanaged, market capitalization weighted index that is designed to measure the performance of publicly traded stocks issued by companies in the United States. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Equity Fund from December 1, 2015 to May 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.15% for Class A, 1.90% for Class C, .82 % for Class I and .80% for Class Y, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2016 (Unaudited) Common Stocks - 97.4% Shares Value ($) Capital Goods - 13.5% Donaldson 337,900 a 11,323,029 Emerson Electric 186,900 9,722,538 Fastenal 214,200 a 9,859,626 Flowserve 239,200 a 11,512,696 MSC Industrial Direct, Cl. A 67,800 5,081,610 Toro 111,300 9,940,203 W.W. Grainger 43,100 a 9,841,885 Consumer Durables & Apparel - 1.8% NIKE, Cl. B 160,400 Consumer Services - 3.8% McDonald's 82,100 10,021,126 Starbucks 167,300 9,183,097 Energy - 7.7% EOG Resources 143,720 11,693,059 Halliburton 103,800 4,378,284 Occidental Petroleum 150,300 11,338,632 Schlumberger 147,150 11,227,545 Health Care Equipment & Services - 12.3% C.R. Bard 45,250 9,911,560 Cerner 166,200 b 9,242,382 Intuitive Surgical 15,700 b 9,964,947 ResMed 184,000 a 10,867,040 Stryker 89,500 9,948,820 Varian Medical Systems 142,100 a,b 11,764,459 Household & Personal Products - 3.5% Colgate-Palmolive 146,500 10,315,065 Estee Lauder, Cl. A 79,000 7,250,620 Materials - 10.8% Ecolab 88,100 10,328,844 FMC 200,300 9,512,247 International Flavors & Fragrances 90,800 11,713,200 Monsanto 113,500 12,765,345 6 Common Stocks - 97.4% (continued) Shares Value ($) Materials - 10.8% (continued) Praxair 90,300 9,920,358 Media - 2.0% Walt Disney 99,300 Pharmaceuticals, Biotechnology & Life Sciences - 9.7% Biogen 33,300 b 9,648,009 Celgene 89,100 b 9,401,832 Gilead Sciences 106,300 9,254,478 Johnson & Johnson 88,400 9,961,796 Mettler-Toledo International 26,700 b 10,021,044 Retailing - 4.1% The TJX Companies 131,500 10,009,780 Tractor Supply 109,200 10,494,120 Software & Services - 19.1% Adobe Systems 103,600 b 10,305,092 Alphabet, Cl. C 12,906 b 9,495,202 Automatic Data Processing 129,100 11,340,144 Cognizant Technology Solutions, Cl. A 176,400 b 10,838,016 Jack Henry & Associates 124,700 10,528,421 MasterCard, Cl. A 102,000 9,781,800 Microsoft 204,200 10,822,600 Oracle 302,400 12,156,480 Paychex 193,500 10,491,570 Technology Hardware & Equipment - 5.2% Amphenol, Cl. A 172,200 10,111,584 Cisco Systems 410,400 11,922,120 IPG Photonics 44,720 b 3,862,914 Telecommunication Services - 1.8% TE Connectivity 152,000 Transportation - 2.1% Expeditors International of Washington 211,800 Total Common Stocks (cost $338,737,316) 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,216,621) 5,216,621 c Investment of Cash Collateral for Securities Loaned - 2.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $12,065,769) 12,065,769 c Total Investments (cost $356,019,706) 100.8% Liabilities, Less Cash and Receivables (.8%) Net Assets 100.0% a Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $43,172,177 and the value of the collateral held by the fund was $43,744,432, consisting of cash collateral of $12,065,769 and U.S. Government & Agency securities valued at $31,678,663. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.1 Capital Goods 13.5 Health Care Equipment & Services 12.3 Materials 10.8 Pharmaceuticals, Biotechnology & Life Sciences 9.7 Energy 7.7 Technology Hardware & Equipment 5.2 Retailing 4.1 Consumer Services 3.8 Money Market Investments 3.4 Household & Personal Products 3.5 Transportation 2.1 Media 2.0 Consumer Durables & Apparel 1.8 Telecommunication Services 1.8 † Based on net assets. See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES May 31, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $43,172,177)—Note 1(b): Unaffiliated issuers 338,737,316 487,187,943 Affiliated issuers 17,282,390 17,282,390 Cash 290 Receivable for investment securities sold 8,290,794 Dividends and securities lending income receivable 745,682 Receivable for shares of Common Stock subscribed 26,427 Prepaid expenses 43,880 513,577,406 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 343,516 Liability for securities on loan—Note 1(b) 12,065,769 Payable for investment securities purchased 484,491 Payable for shares of Common Stock redeemed 175,006 Interest payable—Note 2 337 Accrued expenses 50,673 13,119,792 Net Assets ($) 500,457,614 Composition of Net Assets ($): Paid-in capital 318,101,858 Accumulated undistributed investment income—net 2,133,786 Accumulated net realized gain (loss) on investments 31,771,343 Accumulated net unrealized appreciation (depreciation) on investments 148,450,627 Net Assets ($) 500,457,614 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 1,306,601 247,945 21,583,542 477,319,526 Shares Outstanding 74,202 14,761 1,222,150 27,033,835 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended May 31, 2016 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 4,070,937 Affiliated issuers 11,389 Income from securities lending—Note 1(b) 46,312 Total Income 4,128,638 Expenses: Management fee—Note 3(a) 1,867,876 Registration fees 30,084 Professional fees 28,247 Custodian fees—Note 3(c) 19,651 Directors’ fees and expenses—Note 3(d) 16,944 Shareholder servicing costs—Note 3(c) 6,442 Prospectus and shareholders’ reports 5,420 Interest expense—Note 2 2,413 Loan commitment fees—Note 2 1,707 Distribution fees—Note 3(b) 1,150 Miscellaneous 12,698 Total Expenses 1,992,632 Less—reduction in expenses due to undertaking—Note 3(a) (553) Less—reduction in fees due to earnings credits—Note 3(c) (31) Net Expenses 1,992,048 Investment Income—Net 2,136,590 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 31,775,704 Net unrealized appreciation (depreciation) on investments (15,692,673) Net Realized and Unrealized Gain (Loss) on Investments 16,083,031 Net Increase in Net Assets Resulting from Operations 18,219,621 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2016 (Unaudited) Year Ended November 30, 2015 Operations ($): Investment income—net 2,136,590 5,208,033 Net realized gain (loss) on investments 31,775,704 70,822,451 Net unrealized appreciation (depreciation) on investments (15,692,673) (70,934,387) Net Increase (Decrease) in Net Assets Resulting from Operations 18,219,621 5,096,097 Dividends to Shareholders from ($): Investment income—net: Class A (7,798) (8,272) Class I (220,904) (275,670) Class Y (4,980,997) (6,136,956) Net realized gain on investments: Class A (190,342) (92,066) Class C (47,751) (24,745) Class I (3,049,661) (1,531,335) Class Y (67,524,458) (33,499,764) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 178,004 198,991 Class C 4,787 31,106 Class I 8,355,024 9,925,632 Class Y 44,919,556 59,930,317 Dividends reinvested: Class A 185,889 91,099 Class C 42,964 20,083 Class I 2,875,955 1,638,458 Class Y 40,176,663 21,529,033 Cost of shares redeemed: Class A (342,571) (815,168) Class C (108,924) (198,982) Class I (17,828,487) (13,715,998) Class Y (98,411,967) (250,167,999) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 578,213,011 786,219,150 End of Period 500,457,614 578,213,011 Undistributed investment income—net 2,133,786 5,206,895 11 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2016 (Unaudited) Year Ended November 30, 2015 Capital Share Transactions (Shares): Class A Shares sold 10,512 10,065 Shares issued for dividends reinvested 11,245 4,624 Shares redeemed (20,842) (41,489) Net Increase (Decrease) in Shares Outstanding 915 Class C Shares sold 303 1,601 Shares issued for dividends reinvested 2,716 1,057 Shares redeemed (6,641) (10,458) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 497,239 502,588 Shares issued for dividends reinvested 173,669 83,002 Shares redeemed (990,843) (689,970) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold 2,700,875 3,026,656 Shares issued for dividends reinvested 2,427,593 1,090,630 Shares redeemed (5,550,185) (12,657,881) Net Increase (Decrease) in Shares Outstanding a During the period ended May 31, 2016, 140,402 Class Y shares representing $2,380,334 were exchanged for 140,354 Class I shares. See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2016 Year Ended November 30, Class A Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 19.77 20.70 19.67 15.45 14.20 12.83 Investment Operations: Investment income—net a .04 .08 .10 .08 .08 .04 Net realized and unrealized gain (loss) on investments .54 .01 b 1.08 4.25 1.17 1.39 Total from Investment Operations .58 .09 1.18 4.33 1.25 1.43 Distributions: Dividends from investment income—net (.11) (.08) (.07) (.11) - - Dividends from net realized gain on investments (2.63) (.94) (.08) - - (.06) Total Distributions (2.74) (1.02) (.15) (.11) - (.06) Net asset value, end of period 17.61 19.77 20.70 19.67 15.45 14.20 Total Return (%) c 3.84 d .50 6.02 28.20 8.80 11.17 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 e 1.16 1.16 1.15 1.22 1.15 Ratio of net expenses to average net assets 1.15 e 1.14 1.14 1.14 1.22 1.15 Ratio of net investment income to average net assets .52 e .41 .48 .48 .57 .29 Portfolio Turnover Rate 3.24 d 13.81 12.14 7.13 5.73 10.61 Net Assets, end of period ($ x 1,000) 1,307 1,449 2,071 2,446 1,810 988 a Based on average shares outstanding. b In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the fund’s investments. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2016 Year Ended November 30, Class C Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 18.94 19.93 19.04 14.97 13.88 12.65 Investment Operations: Investment (loss)—net a (.02) (.07) (.05) (.06) (.05) (.06) Net realized and unrealized gain (loss) on investments .51 .02 b 1.03 4.13 1.14 1.35 Total from Investment Operations .49 (.05) .98 4.07 1.09 1.29 Distributions: Dividends from investment income—net - - (.01) - - - Dividends from net realized gain on investments (2.63) (.94) (.08) - - (.06) Total Distributions (2.63) (.94) (.09) - - (.06) Net asset value, end of period 16.80 18.94 19.93 19.04 14.97 13.88 Total Return (%) c 3.45 d (.29) 5.23 27.19 7.85 10.22 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.10 e 2.04 1.94 2.02 2.08 1.94 Ratio of net expenses to average net assets 1.90 e 1.90 1.88 1.93 2.08 1.94 Ratio of net investment (loss) to average net assets (.25) e (.35) (.26) (.34) (.33) (.47) Portfolio Turnover Rate 3.24 d 13.81 12.14 7.13 5.73 10.61 Net Assets, end of period ($ x 1,000) 248 348 522 1,016 278 214 a Based on average shares outstanding. b In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the fund’s investments. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 14 Six Months Ended May 31, 2016 Year Ended November 30, Class I Shares (Unaudited) 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 19.88 20.82 19.77 15.51 14.27 12.88 Investment Operations: Investment income—net a .07 .15 .16 .14 .14 .09 Net realized and unrealized gain (loss) on investments .53 .02 b 1.09 4.27 1.17 1.38 Total from Investment Operations .60 .17 1.25 4.41 1.31 1.47 Distributions: Dividends from investment income—net (.19) (.17) (.12) (.15) (.07) (.02) Dividends from net realized gain on investments (2.63) (.94) (.08) - - (.06) Total Distributions (2.82) (1.11) (.20) (.15) (.07) (.08) Net asset value, end of period 17.66 19.88 20.82 19.77 15.51 14.27 Total Return (%) 3.97 c .88 6.37 28.75 9.23 11.46 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 d .80 .78 .79 .80 .82 Ratio of net expenses to average net assets .82 d .80 .78 .79 .80 .82 Ratio of net investment income to average net assets .85 d .75 .77 .81 .95 .67 Portfolio Turnover Rate 3.24 c 13.81 12.14 7.13 5.73 10.61 Net Assets, end of period ($ x 1,000) 21,584 30,654 34,278 817,867 535,019 376,490 a Based on average shares outstanding. b In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the fund’s investments. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2016 Year Ended November 30, Class Y Shares (Unaudited) 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 19.88 20.82 19.76 17.41 Investment Operations: Investment income—net b .07 .15 .20 .06 Net realized and unrealized gain (loss) on investments .53 .02 c 1.06 2.29 Total from Investment Operations .60 .17 1.26 2.35 Distributions: Dividends from investment income—net (.19) (.17) (.12) - Dividends from net realized gain on investments (2.63) (.94) (.08) - Total Distributions (2.82) (1.11) (.20) - Net asset value, end of period 17.66 19.88 20.82 19.76 Total Return (%) 4.00 d .89 6.43 13.50 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 e .79 .79 .76 e Ratio of net expenses to average net assets .80 e .79 .79 .76 e Ratio of net investment income to average net assets .86 e .76 1.03 .78 e Portfolio Turnover Rate 3.24 d 13.81 12.14 7.13 Net Assets, end of period ($ x 1,000) 477,320 545,762 749,348 1 a From July 1, 2013 (commencement of initial offering) to November 30, 2013. b Based on average shares outstanding. c In addition to net realized and unrealized losses on investments, this amount includes an increase in net asset value per share resulting from the timing of issuances and redemptions of shares in relation to fluctuating market values for the fund’s investments. d Not annualized. e Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus U.S. Equity Fund (the “fund”) is a separate diversified series of Strategic Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term total return. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Walter Scott & Partners Limited (“Walter Scott”), a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus, serves as the fund’s sub-investment adviser. The fund is closed to new investors. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is 18 used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 487,187,943 - - Mutual Funds 17,282,390 - - † See Statement of Investments for additional detailed categorizations. At May 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended May 31, 2016, The Bank of New York Mellon earned $13,386 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in 20 affiliated investment companies during the period ended May 31, 2016 were as follows: Affiliated Investment Company Value 11/30/2015 ($) Purchases ($) Sales ($) Value 5/31/2016 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,359,354 69,670,463 72,813,196 5,216,621 1.0 Dreyfus Institutional Cash Advantage Fund, Institutional Shares 6,050,969 50,148,336 44,133,536 12,065,769 2.4 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2016, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended May 31, 2016, the fund did not incur any interest or penalties. Each tax year in the three-year period ended November 30, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2015 was as follows: ordinary income $8,608,110 and long-term capital gains $32,960,698. The tax character of current year distributions will be determined at the end of the current fiscal year. 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $555 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to January 11, 2016, the unsecured credit facility with Citibank, N.A. was $480 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended May 31, 2016 was approximately $357,900 with a related weighted average annualized interest rate of 1.35%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from December 1, 2015 through April 1, 2017, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .90% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $553 during the period ended May 31, 2016. Pursuant to a sub-investment advisory agreement between Dreyfus and Walter Scott, Dreyfus pays Walter Scott a monthly fee at an annual percentage of the value of the fund’s average daily net assets. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended May 31, 2016, Class C shares were charged $1,150 pursuant to the Distribution Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as 22 answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2016 , Class A and Class C shares were charged $1,561 and $383, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended May 31, 2016, the fund was charged $1,761 for transfer agency services and $67 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $31. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended May 31, 2016, the fund was charged $19,651 pursuant to the custody agreement. During the period ended May 31, 2016, the fund was charged $4,812 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $317,398, Distribution Plan fees $173, Shareholder Services Plan fees $315, custodian fees $20,042, Chief Compliance Officer fees $4,010 and transfer agency fees $1,668, which are offset against an expense reimbursement currently in effect in the amount of $90. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2016, amounted to $16,059,662 and $118,147,427, respectively. At May 31, 2016, accumulated net unrealized appreciation on investments was $148,450,627, consisting of $165,015,549 gross unrealized appreciation and $16,564,922 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 NOTES 25 For More Information Dreyfus U.S. Equity Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Sub-Investment Adviser Walter Scott & Partners Limited (Walter Scott) One Charlotte Square Edinburgh, Scotland, UK Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent &
